Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-4, 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kunysz (5995044).
Regarding claims 1-2, 11, Kunysz discloses an add-on device (see Filter 130a and 130b in Fig. 1) configured to reduce the power level of reflected paths of GNSS signals reaching a GNSS receiver's antenna, the GNSS signals being transmitted according to a first polarization, the add-on device comprising a material (filter) configured to be transparent to the first polarization and to reflect GNSS signals polarized according to a second polarization orthogonal to the first polarization (GPS signal transmitted with RHCP is transparent and passed while multipath LHCP signal are blocked with filter 130b).
Regarding claim 3, Kunysz discloses wherein said material is configured to operate in at least one of the following frequency bands (GPS signals operated in L1/L2 or L5):
1164 MHz - 1214 MHz (L5), 
1215 MHz - 1254 MHz (L2), 

1559 MHz - 1610 MHz L1), 
Regarding claim 4, Kunysz discloses a GNSS receiver set comprising:
a GNSS receiver comprising an antenna (antenna 110 in Fig. 1) configured to receive GNSS signals, and at least one add-on device (Filter 130) according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kunysz (5995044) as applied to claim 1 above, and further in view of Faris (20050007505).
Regarding claims 5-10, Kunysz discloses use of RHCP/LHCP to reflect multipath signal but does not disclose an optically transparent metalized material positioned in front of GNSS receiver’s antenna used to reflect some reflected/multipath signals.
However, Faris teaches an electro-optical glazing structures having total-reflection and semi-transparent and totally-transparent modes of operation which are electrically-switchable for use in dynamically controlling electromagnetic radiation flow in diverse applications (Abstract, Fig. 1-2)(laminating the CLC film sheets onto a surface of glass or like substrate material physically associated with the electrically-switchable i-retardation panel 11 interposed between the circularly polarizing CLC panels, paragraph 0179).
It would have been obvious to modify Kunysz with Faris by incorporating such electro-optical glazing structure on glass/windshield (so as to reflect unwanted signal before it reaches GPS receiver’s antenna) in order to receive direct GPS signals instead of the reflected ones.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov